Case 6:19-cv-00825-PGB-DCI Document 28 Filed 04/15/20 Page 1 of 2 PageID 110




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION


  UNITED STATES OF AMERICA
  and STATE OF FLORIDA
  ex rel. AYMAN DAOUK, M.D.,

        Plaintiffs-Relator,

  v.                                       Case No. 6:19-cv-825-Orl-40DCI

  ORLANDO HEALTH;
  PHYSICIAN ASSOCIATES, LLC;
  ORLANDO HEALTH PHYSICIAN
  GROUP, INC.; and ORLANDO
  HEALTH IMAGING CENTERS,

        Defendants.
  _____________________________________/


       UNITED STATES’ RESPONSE TO ORDER TO SHOW CAUSE

        The Court has ordered Plaintiffs to show cause why the Complaint

  should not be dismissed for failure to effect service of the Complaint as

  required by Fed. R. Civ. P. 4(m). Doc. No. 27.

        The United States previously filed a Notice of Declination, Doc. No. 7,

  and the Court then issued an Order directing Relator Ayman Daouk to serve

  the Complaint on Defendants, Doc. No. 8. In light of the government’s

  decision not to intervene in this case, the United States believes that the

  Court’s April 13, 2020 Order to Show Cause is directed at Relator, but files
Case 6:19-cv-00825-PGB-DCI Document 28 Filed 04/15/20 Page 2 of 2 PageID 111




  this response in an abundance of caution. Responsibility for service of the

  Complaint lies with Relator given the government’s declination.

        If this case is dismissed, the United States respectfully requests that the

  dismissal be without prejudice to the United States.

                                          Respectfully Submitted,
                                          MARIA CHAPA LOPEZ
                                          United States Attorney

                                   By:    /s/ Katherine M. Ho__________
                                          KATHERINE M. HO
                                          Assistant U.S. Attorney
                                          USA No. 070
                                          U.S. Attorney’s Office
                                          400 West Washington St., Suite 3100
                                          Orlando, FL 32801
                                          Tele. (407) 648-7500
                                          Fax (407) 648-7588
                                          Katherine.Ho@usdoj.gov

                         CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that on April 15, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using the CM/ECF system,

  which will send notice of the filing to all CM/ECF participants.


                                          /s/ Katherine M. Ho__________
                                          Katherine M. Ho
                                          Assistant United States Attorney




                                          2
